Exhibit 10.1

$300,000,000

CASH AMERICA INTERNATIONAL, INC.

5.750% Senior Notes due 2018

REGISTRATION RIGHTS AGREEMENT

May 15, 2013

JEFFERIES LLC

JMP SECURITIES LLC

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

c/o JMP Securities LLC

600 Montgomery Street, 11th Floor

San Francisco, California 94111

Ladies and Gentlemen:

Cash America International, Inc., a Texas corporation (the “Company”), is
issuing and selling to Jefferies LLC and JMP Securities LLC (the “Initial
Purchasers”), upon the terms set forth in the Purchase Agreement dated May 8,
2013, by and among the Company, the Initial Purchasers and the subsidiary
guarantors named therein (the “Purchase Agreement”), $300,000,000 aggregate
principal amount of 5.750% Senior Notes due 2018 issued by the Company (each, a
“Note” and collectively, the “Notes”). As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the subsidiary
guarantors listed in the signature pages hereto agree with the Initial
Purchasers, for the benefit of the Holders (as defined below) of the Notes
(including, without limitation, the Initial Purchasers), as follows:

 

1. Definitions

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

Additional Interest: See Section 4(a).

Advice: See Section 5(b).

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
between the Company and the Initial Purchasers.

Applicable Period: See Section 2(e).

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

Closing Date: May 15, 2013.



--------------------------------------------------------------------------------

Company: See the introductory paragraph to this Agreement.

Day: Unless otherwise expressly provided, a calendar day.

Effectiveness Date: The 270th day after the Closing Date (or if such 270th day
is not a Business Day, on the next succeeding Business Day).

Effectiveness Period: See Section 3(a).

Event Date: See Section 4(b).

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: Senior Notes due 2018 of the Company, identical in all material
respects to the Notes, including the guarantees endorsed thereon, except for
references to series and restrictive legends.

Exchange Offer: See Section 2(a).

Exchange Registration Statement: See Section 2(a).

Filing Date: The 180th day after the Closing Date (or if such 180th day is not a
Business Day, on the next succeeding Business Day).

FINRA: Financial Industry Regulatory Authority, Inc.

Holder: Any beneficial holder of Registrable Notes.

Indemnified Party: See Section 8(c).

Indemnifying Party: See Section 8(c).

Indenture: The Indenture, dated as of the Closing Date, among the Company, the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms hereof.

Initial Purchasers: See the introductory paragraph to this Agreement.

Initial Shelf Registration: See Section 3(a).

Inspectors: See Section 6(o).

Lien: Shall have the meaning set forth in the Indenture.

Losses: See Section 8(a).

Notes: See the introductory paragraph to this Agreement.

Participating Broker-Dealer: See Section 2(e).

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.



--------------------------------------------------------------------------------

Private Exchange: See Section 2(f).

Private Exchange Notes: See Section 2(f).

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraph to this Agreement.

Records: See Section 6(o).

Registrable Notes: Notes and Private Exchange Notes; provided, however, that a
Note or Private Exchange Note, as applicable, shall cease to be a Registrable
Note upon the earliest to occur of the following: (i) in the circumstances
contemplated by Section 2(a), the Note has been exchanged for an Exchange Note
in an Exchange Offer as contemplated in Section 2(a); (ii) in the circumstances
contemplated by Section 3, a Shelf Registration registering such Note or Private
Exchange Note, as applicable, under the Securities Act has been declared or
becomes effective and such Note or Private Exchange Note, as applicable, has
been sold or otherwise transferred by the holder thereof pursuant to and in a
manner contemplated by such effective Shelf Registration; (iii) such Note or
Private Exchange Note, as applicable, is actually sold by the holder thereof
pursuant to Rule 144 under circumstances in which any legend borne by such Note
or Private Exchange Note, as applicable, relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company or pursuant to the Indenture; or (iv) such Note or Private Exchange
Note, as applicable, shall cease to be outstanding.

Registration Statement: Any registration statement of the Company and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Registration Statement, the Shelf Registration
and any subsequent Shelf Registration) that covers any of the Registrable Notes
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

SEC: The Securities and Exchange Commission.



--------------------------------------------------------------------------------

Securities: The Notes, the Exchange Notes and the Private Exchange Notes.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(j).

Shelf Registration: See Section 3(b).

Subsequent Shelf Registration: See Section 3(b).

Subsidiary Guarantor: Each subsidiary of the Company that guarantees the
obligations of the Company under the Notes and Indenture.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes and Private Exchange Notes (if any).

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2. Exchange Offer

 

  (a) Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Subsidiary Guarantor
to) (i) prepare and file with the SEC promptly after the date hereof, but in no
event later than the Filing Date, a registration statement (the “Exchange
Registration Statement”) on an appropriate form under the Securities Act with
respect to an offer (the “Exchange Offer”) to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes, (ii) use its commercially reasonable efforts to cause the
Exchange Registration Statement to become effective as promptly as practicable
after the filing thereof, but in no event later than the Effectiveness Date,
(iii) use its commercially reasonable efforts to keep the Exchange Registration
Statement effective until the consummation of the Exchange Offer in accordance
with its terms, and (iv) commence the Exchange Offer and use its commercially
reasonable efforts to issue on or prior to 30 Business Days after the date on
which the Exchange Registration Statement is declared effective, Exchange Notes
in exchange for all Notes tendered prior thereto in the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC.

 

  (b) The Exchange Notes shall be issued under, and entitled to the benefits of,
the Indenture or a trust indenture that is identical to the Indenture (other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA).

 

  (c) Interest on the Exchange Notes and Private Exchange Notes will accrue from
the last interest payment due date on which interest was paid on the Notes
surrendered in exchange therefor or, if no interest has been paid on the Notes,
from the date of original issue of the Notes. Each Exchange Note and Private
Exchange Note shall bear interest at the rate set forth thereon; provided, that
interest with respect to the period prior to the issuance thereof shall accrue
at the rate or rates borne by the Notes from time to time during such period.



--------------------------------------------------------------------------------

  (d) The Company may require each Holder as a condition to participation in the
Exchange Offer to represent (which representation may be contained in the letter
of transmittal contemplated by the Exchange Offer Registration Statement)
(i) that any Exchange Notes received by it will be acquired in the ordinary
course of its business, (ii) such Holder has no arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes in violation of the provisions of the
Securities Act, (iii) that it is not engaged in, and does not intend to engage
in, the distribution of the Notes, (iv) that it is not an “affiliate” (as
defined in Rule 405 under the Securities Act) of the Company, (v) that the
Exchange Notes to be received by such Holder are not in exchange for Notes
acquired directly from the Company or an affiliate thereof, and (vi) if such
Holder is a Participating Broker-Dealer, that it will comply with the prospectus
delivery requirements of the Securities Act in connection with any resale of the
Exchange Notes.

 

  (e) The Company shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Registration Statement a section
entitled “Plan of Distribution” reasonably acceptable to the Initial Purchasers
which shall contain a summary statement of the positions taken or policies made
by the staff of the SEC with respect to the potential “underwriter” status of
any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of Exchange Notes received by such broker-dealer in the
Exchange Offer for its own account in exchange for Notes that were acquired by
it as a result of market-making or other trading activity (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
judgment of the Initial Purchasers, represent the prevailing views of the staff
of the SEC. Such “Plan of Distribution” section shall also allow, to the extent
permitted by applicable policies and regulations of the SEC, the use of the
Prospectus by all Persons subject to the prospectus delivery requirements of the
Securities Act, including, to the extent so permitted, all Participating
Broker-Dealers, and include a statement describing the manner in which
Participating Broker-Dealers may resell the Exchange Notes. The Company shall
use its commercially reasonable efforts to keep the Exchange Registration
Statement effective and to amend and supplement the Prospectus contained
therein, in order to permit such Prospectus to be lawfully delivered by all
Persons subject to the prospectus delivery requirements of the Securities Act
for such period of time as such Persons must comply with such requirements in
order to resell the Exchange Notes (the “Applicable Period”).

 

  (f) If, upon consummation of the Exchange Offer, the Initial Purchasers hold
any Notes acquired by it and having the status of an unsold allotment in the
initial distribution, the Company (upon the written request from the Initial
Purchasers) shall, simultaneously with the delivery of the Exchange Notes in the
Exchange Offer, issue and deliver to the Initial Purchasers, in exchange (the
“Private Exchange”) for the Notes held by the Initial Purchasers, a like
principal amount of Notes that are identical to the Exchange Notes except for
the existence of restrictions on transfer thereof under the Securities Act and
securities laws of the several states of the United States (the “Private
Exchange Notes”) (and which are issued pursuant to the same indenture as the
Exchange Notes). The Private Exchange Notes shall bear the same CUSIP number as
the Exchange Notes.



--------------------------------------------------------------------------------

  (g) In connection with the Exchange Offer, the Company shall (and shall cause
each Subsidiary Guarantor to):

 

  (i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Registration Statement, together with an appropriate letter of transmittal that
is an exhibit to the Exchange Offer Registration Statement, and any related
documents;

 

  (ii) keep the Exchange Offer open for not less than 20 days after the date
notice thereof is mailed to the Holders (or longer if required by applicable
law);

 

  (iii) utilize the services of a depository for the Exchange Offer with an
address in the Borough of Manhattan, the City of New York, which may be the
Trustee or an affiliate thereof;

 

  (iv) permit Holders to withdraw tendered Registrable Notes at any time prior
to the close of business, New York City time, on the last Business Day on which
the Exchange Offer shall remain open; and

 

  (v) otherwise comply in all material respects with all applicable laws.

 

  (h) As soon as practicable after the close of the Exchange Offer or the
Private Exchange, as the case may be, the Company shall (and shall cause each
Subsidiary Guarantor to):

 

  (i) accept for exchange all Registrable Notes validly tendered pursuant to the
Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;

 

  (ii) deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and

 

  (iii) cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange.

 

  (i) The Exchange Notes and the Private Exchange Notes may be issued under
(i) the Indenture or (ii) an indenture identical to the Indenture (other than
such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualification thereof under the TIA), which in either
event will provide that the Exchange Notes will not be subject to the transfer
restrictions set forth in the Indenture, that the Private Exchange Notes will be
subject to the transfer restrictions set forth in the Indenture, and that the
Exchange Notes, the Private Exchange Notes and the Notes, if any, will be deemed
one class of security (subject to the provisions of the Indenture) and entitled
to participate in any Subsidiary Guarantee (as such terms are defined in the
Indenture) on an equal and ratable basis.

 

  (j)

If: (i) prior to the consummation of the Exchange Offer, the Holders of a
majority in aggregate principal amount of Registrable Notes determine in its or
their reasonable judgment that the Exchange Notes would not, upon receipt, be
tradeable by the Holders thereof without restriction under the Securities Act
and the Exchange Act and without material restrictions under applicable Blue Sky
or state securities laws, (ii) applicable interpretations of the staff of the
SEC would not permit the Company to consummate the Exchange Offer prior to the
Effectiveness Date; (iii) subsequent to the consummation of the Private
Exchange, any Holder of Private Exchange Notes so requests; (iv) the Exchange
Offer is not consummated within 300 days of the Closing Date (or if the 300th
day is not a



--------------------------------------------------------------------------------

  Business Day, the next succeeding Business Day) for any reason; or (v) in the
case of (A) any Holder not permitted by applicable law or SEC policy to
participate in the Exchange Offer, (B) any Holder participating in the Exchange
Offer that receives Exchange Notes that may not be sold without restriction
under state and federal securities laws (other than due solely to the status of
such Holder as an affiliate of the Company within the meaning of the Securities
Act) or (C) any broker-dealer that holds Notes acquired directly from the
Company or any of its affiliates and, in each such case contemplated by this
clause (v), such Holder notifies the Company prior to the 20th day following the
consummation of the Exchange Offer, then the Company shall promptly (and in any
event within five Business Days) deliver to the Holders (or in the case of an
occurrence of any event described in clause (v) of this Section 2(j), to any
such other Holders) and the Trustee notice thereof (the “Shelf Notice”) and
shall use its commercially reasonable efforts to file promptly an Initial Shelf
Registration pursuant to Section 3.

 

3. Shelf Registration

If a Shelf Notice is delivered pursuant to Section 2(j), then this Section 3
shall apply to all Registrable Notes; provided, however, upon consummation of
the Exchange Offer in accordance with Section 2, the provisions of Section 3
shall apply solely with respect to (i) Notes held by any Holder thereof not
permitted to participate in the Exchange Offer, (ii) Notes held by any
broker-dealer that acquired such Notes directly from the Company or any of its
affiliates (as defined in Rule 405 of the Securities Act) and (iii) Exchange
Notes that are not freely tradeable as contemplated by Section 2(j)(v) hereof,
provided in each case that the relevant Holder has duly notified the Company
prior to the 20th day following the consummation of the Exchange Offer as
required by Section 2(j)(v).

 

  (a) Initial Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration”). The Company shall (and shall cause each Subsidiary Guarantor to)
file with the SEC the Initial Shelf Registration on or prior to the later of
(i) the Filing Date and (ii) 90 days after delivery of the Shelf Notice (or if
such 90th day is not a Business Day, on the next succeeding Business Day), and
shall use its commercially reasonable efforts to cause such Initial Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date. The Initial Shelf Registration shall be on Form S-3 or
another appropriate form permitting registration of such Registrable Notes for
resale by Holders as specified in the “Plan of Distribution” section of the
registration statement, as such section is furnished by the Initial Purchasers
in accordance with Section 2(e). The Company and Subsidiary Guarantors shall not
permit any securities other than the Registrable Notes to be included in any
Shelf Registration. The Company shall (and shall cause each Subsidiary Guarantor
to) use its commercially reasonable efforts to keep the Initial Shelf
Registration continuously effective under the Securities Act until the date
which is two years from the Closing Date (subject to extension pursuant to
Section 5(b) (the “Effectiveness Period”), or such shorter period ending when
(i) all Registrable Notes covered by the Initial Shelf Registration have been
sold in the manner set forth and as contemplated in the Initial Shelf
Registration (ii) a Subsequent Shelf Registration covering all of the
Registrable Notes covered by and not sold under the Initial Shelf Registration
or an earlier Subsequent Shelf Registration has been declared effective under
the Securities Act or (iii) there cease to be any outstanding Registrable Notes.

 

  (b)

Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered



--------------------------------------------------------------------------------

  thereunder or because such securities cease to be outstanding), the Company
shall (and shall cause each Subsidiary Guarantor to) use its commercially
reasonable efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file (and cause
each Subsidiary Guarantor to file) an additional “shelf” Registration Statement
pursuant to Rule 415 covering all of the Registrable Notes (a “Subsequent Shelf
Registration”). If a Subsequent Shelf Registration is filed, the Company shall
(and shall cause each Subsidiary Guarantor to) use its commercially reasonable
efforts to cause the Subsequent Shelf Registration to be declared effective as
soon as practicable after such filing and to keep such Subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registrations

 

  (c) Supplements and Amendments. The Company shall promptly supplement and
amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration, if required by the Securities Act.

 

  (d) Provision of Information. No Holder of Registrable Notes shall be entitled
to include any of its Registrable Notes in any Shelf Registration pursuant to
this Agreement unless such Holder furnishes to the Company and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Company and the Trustee after conferring with counsel with
regard to information relating to Holders that would be required by the SEC to
be included in such Shelf Registration or Prospectus included therein, may
reasonably request for inclusion in any Shelf Registration or Prospectus
included therein, and no such Holder shall be entitled to Additional Interest
pursuant to Section 4 hereof unless and until such Holder shall have provided
such information.

 

4. Additional Interest

 

  (a) The Company and each Subsidiary Guarantor acknowledges and agrees that the
Holders of Registrable Notes will suffer damages if the Company or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes (“Additional
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

 

  (i) if neither the Exchange Registration Statement nor the Initial Shelf
Registration has been filed on or prior to the Filing Date, Additional Interest
shall accrue on the Notes over and above any stated interest at a rate of
0.25% per annum of the principal amount of such Notes until the Effectiveness
Date of the Exchange Registration Statement or the Initial Shelf Registration,
as the case may be;

 

  (ii) if neither the Exchange Registration Statement nor the Initial Shelf
Registration is declared effective on or prior to the Effectiveness Date,
Additional Interest shall accrue on the Notes over and above any stated interest
at a rate of 0.25% per annum of the principal amount of such Notes until the
Exchange Registration Statement or the Initial Shelf Registration, as the case
may be, is declared effective;



--------------------------------------------------------------------------------

  (iii) if (A) the Exchange Offer has not been consummated on or prior to the 30
Business Days after the Effectiveness Date, (B) the Exchange Registration
Statement ceases to be effective at any time prior to the time that the Exchange
Offer is consummated, (C) if applicable, a Shelf Registration has been declared
effective and such Shelf Registration ceases to be effective at any time prior
to the second anniversary of its effective date (other than such time as all
Notes have been disposed of thereunder) and is not declared effective again
within 60 days, or (D) pending the announcement of a material corporate
transaction, the Company issues a written notice pursuant to Section 6(e)(v) or
(vi) that a Shelf Registration Statement or Exchange Registration Statement is
unusable and the aggregate number of days in any 365-day period for which all
such notices issued or required to be issued, have been, or were required to be,
in effect exceeds 120 days in the aggregate or 60 days consecutively, in the
case of a Shelf Registration statement, or 30 days in the aggregate in the case
of an Exchange Registration Statement, then Additional Interest shall accrue on
the Notes, over and above any stated interest, at a rate of 0.25% per annum of
the principal amount of such Notes commencing on (w) the 31st Business Day after
the Effectiveness Date, in the case of (A) above, or (x) the date the Exchange
Registration Statement ceases to be effective without being declared effective
again within 30 days, in the case of clause (B) above, or (y) the day such Shelf
Registration ceases to be effective in the case of (C) above and has not been
declared effective again within 60 days, or (z) the day the Exchange
Registration Statement or Shelf Registration ceases to be usable in the case of
clause (D) above;

provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement or
Initial Shelf Registration (in the case of (i) above), (2) upon the
effectiveness of the Exchange Registration Statement or Initial Shelf
Registration (in the case of (ii) above), or (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of (iii)(A) above), or upon the
effectiveness of the Exchange Registration Statement that had ceased to remain
effective (in the case of clause (iii)(B) above), or upon the effectiveness of a
Shelf Registration which had ceased to remain effective (in the case of (iii)(C)
above), Additional Interest on the Notes as a result of such clause (or the
relevant subclause thereof) or upon the filing of a post-effective amendment or
supplement to the Registration Statement or an additional Registration Statement
that causes a Shelf Registration or Exchange Registration Statement to again be
declared effective or made useable (in the case of clause (iii)(D) above), as
the case may be, shall cease to accrue.

 

  (b) The Company shall notify the Trustee within 3 Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to clause (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable
in cash, on the dates and in the manner provided in the Indenture and whether or
not any cash interest would then be payable on such date, commencing with the
first such semi-annual date occurring after any such Additional Interest
commences to accrue. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest rate by the principal amount of
the Notes, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.



--------------------------------------------------------------------------------

5. Registration Procedures for Holders

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof:

 

  (a) As a condition to its inclusion of any Registrable Notes in any
registration statement, the Company may require each seller of Registrable Notes
or Participating Broker-Dealer as to which any registration is being effected to
furnish to the Company such information regarding such seller or Participating
Broker-Dealer and the distribution of such Registrable Notes as the Company may,
from time to time, reasonably request in writing. The Company may exclude from
such registration the Registrable Notes of any seller who fails to furnish such
information within a reasonable time (which time in no event shall exceed 20
days, subject to Section 3(d)) hereof) after receiving such request. Each seller
of Registrable Notes or Participating Broker-Dealer as to which any registration
is being effected agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
by such seller not materially misleading.

 

  (b) Each Holder of Registrable Notes and each Participating Broker-Dealer
agrees by acquisition of such Registrable Notes or Exchange Notes to be sold by
such Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(e)(ii), 6(e)(iv), 6(e)(v), or 6(e)(vi), such Holder will forthwith
discontinue disposition of such Registrable Notes covered by a Registration
Statement and such Participating Broker-Dealer will forthwith discontinue
disposition of such Exchange Notes pursuant to any Prospectus and, in each case,
forthwith discontinue dissemination of such Prospectus until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(k), or until it is advised in
writing (the “Advice”) by the Company and the Subsidiary Guarantors that the use
of the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto and, if so directed by the Company and the
Subsidiary Guarantors, such Holder or Participating Broker-Dealer, as the case
may be, will deliver to the Company all copies, other than permanent file
copies, then in such Holder’s or Participating Broker-Dealer’s possession, of
the Prospectus covering such Registrable Notes current at the time of the
receipt of such notice. In the event the Company and the Subsidiary Guarantors
shall give any such notice, the Applicable Period shall be extended by the
number of days during such periods from and including the date of the giving of
such notice to and including the date when each Participating Broker-Dealer
shall have received (x) the copies of the supplemented or amended Prospectus
contemplated by Section 6(k) or (y) the Advice.

 

6. Registration Procedures for the Company and the Subsidiary Guarantors

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Subsidiary Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Subsidiary Guarantor
to):

 

  (a)

Prepare and file with the SEC as soon as practicable after the date hereof but
in any event on or prior to the Filing Date, the Exchange Registration Statement
or if the Exchange Registration Statement is not filed because of the
circumstances contemplated by Section 2(j), a Shelf Registration as prescribed
by Section 3, and use its commercially reasonable efforts to cause each such
Registration Statement to become effective and remain effective



--------------------------------------------------------------------------------

  as provided herein; provided that, if (1) a Shelf Registration is filed
pursuant to Section 3 or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period relating thereto, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto
the Company shall (and shall cause each Subsidiary Guarantor to), if requested,
furnish to and afford the Holders of the Registrable Notes to be registered
pursuant to such Shelf Registration Statement, each Participating Broker-Dealer,
the managing underwriters, if any, and each of their respective counsel, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed for a period of five Business Days prior to such
filing. The Company and each Subsidiary Guarantor shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Holders must provide information for the inclusion therein
without the Holders being afforded an opportunity, for a period of five Business
Days, to review such documentation if the holders of a majority in aggregate
principal amount of the Registrable Notes covered by such Registration
Statement, or any such Participating Broker-Dealer, as the case may be, the
managing underwriters, if any, or any of their respective counsel shall
reasonably object in writing on a timely basis. A Holder shall be deemed to have
reasonably objected to such filing if, within such five Business Day period,
such Holder shall have informed the Company that it reasonably believes that
such Registration Statement, amendment, Prospectus or supplement, as applicable,
as proposed to be filed, contains an untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein not
misleading or fails to comply with the applicable requirements of the Securities
Act.

 

  (b) Provide an indenture trustee for the Registrable Notes, the Exchange Notes
or the Private Exchange Notes, as the case may be, and cause the Indenture (or
other indenture relating to the Registrable Notes) to be qualified under the TIA
not later than the effective date of the first Registration Statement; and in
connection therewith, to cooperate with the Trustee and the Holders to effect
such changes to such indenture as may be required for such indenture to be so
qualified in accordance with the terms of the TIA; and execute, and use its
commercially reasonable efforts to cause such trustee to execute, all documents
as may be required to effect such changes, and all other forms and documents
required to be filed with the SEC to enable such indenture to be so qualified in
a timely manner.

 

  (c) Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration or Exchange Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be (or such shorter period expiring when all of the
Notes covered by such Registration Statement have been sold or there cease to be
any outstanding Notes); cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the provisions of the Securities Act
and the Exchange Act applicable to them with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented in accordance with the intended method or methods
of distribution by the sellers set forth in such Registration Statement or
supplement to such Prospectus. Except as provided in Section 5(b), the Company
and each Subsidiary Guarantor shall not, during the Applicable Period,
voluntarily take any action that would result in selling Holders of the
Registrable Notes covered by a Registration Statement or Participating
Broker-Dealers seeking to sell Exchange Notes not being able to sell such
Registrable Notes or such Exchange Notes during that period, unless such action
is required by applicable law, rule or regulation or permitted by this
Agreement.



--------------------------------------------------------------------------------

  (d) Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Company’s receipt, a copy of the order of the
SEC declaring such Registration Statement and any post effective amendment
thereto effective, (ii) such reasonable number of copies of such Registration
Statement and of each amendment and supplement thereto (in each case including
any documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to clause (c) of this
Section), as any such Person may reasonably request in writing. Subject to the
provisions of Section 5(b) hereof, the Company and the Subsidiary Guarantors
hereby consent to the use of the Prospectus by each of the selling Holders of
Registrable Notes or each such Participating Broker-Dealer, as the case may be,
and the underwriters or agents, if any, and dealers, if any, in connection with
the offering and sale of the Registrable Notes covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.

 

  (e)

If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, the Company shall notify in writing the selling Holders of
Registrable Notes, or each such Participating Broker-Dealer, as the case may be,
the managing underwriters, if any, and each of their respective counsel promptly
(but in any event within 2 Business Days) (i) when a Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective (including in such notice a written statement that any
Holder may, upon request, obtain, without charge, one conformed copy of such
Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any Prospectus or the initiation of any
proceedings for that purpose, (iii) if at any time when a Prospectus is required
by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Subsidiary Guarantor contained in any agreement (including any underwriting
agreement) contemplated by Section 6(n) hereof cease to be true and correct,
(iv) of the receipt by the Company or any Subsidiary Guarantor of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes to be sold by any Participating Broker-Dealer for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose, (v) of the happening of any event, the existence of any condition
or any information becoming known that makes any statement of a material fact
made in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in, or amendments or
supplements to, such Registration Statement, Prospectus or documents so that, in
the case of the



--------------------------------------------------------------------------------

  Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein to make
the statement not misleading, or in the case of a Prospectus or documents
incorporated or deemed to be incorporated by reference, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (vi) of any
reasonable determination by the Company or any Subsidiary Guarantor that a
post-effective amendment to a Registration Statement would be appropriate and
(vii) of any request by the SEC for amendments to the Registration Statement or
supplements to the Prospectus or for additional information relating thereto.

 

  (f) Use its commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Notes or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use its commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible date.

 

  (g) If (A) a Shelf Registration is filed pursuant to Section 3, (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Registrable Notes being sold in connection with an underwritten offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information or revisions to information therein relating to such
underwriters or selling Holders as the managing underwriters, if any, or such
Holders or any of their respective counsel reasonably request in writing to be
included or made therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplements or post-effective amendment.

 

  (h) Prior to any public offering of Registrable Notes or any delivery of a
Prospectus contained in the Exchange Registration Statement by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period, use
its commercially reasonable efforts to register or qualify, and to cooperate
with the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable Notes or
Exchange Notes, as the case may be, for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any selling
Holder, Participating Broker-Dealer or any managing underwriter or underwriters,
if any, reasonably request in writing; provided, that where Exchange Notes held
by Participating Broker-Dealers or Registrable Notes are offered other than
through an underwritten offering, the Company and each Subsidiary Guarantor
agree, if reasonably requested, to cause its counsel to perform Blue Sky
investigations and file any registrations and qualifications required to be
filed pursuant to this Section 6(h), keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Notes held by Participating Broker-Dealers or
the Registrable Notes covered by the applicable Registration Statement; provided
that neither the Company nor any Subsidiary Guarantor shall be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in any such jurisdiction where it is not then so subject.



--------------------------------------------------------------------------------

  (i) If (A) a Shelf Registration is filed pursuant to Section 3 or (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is requested to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, if requested, cooperate with the selling Holders of
Registrable Notes and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Notes to be sold, which certificates shall not bear any restrictive
legends and shall be in a form eligible for deposit with The Depository Trust
Company, and enable such Registrable Notes to be in such denominations and
registered in such names as the managing underwriter or underwriters, if any, or
Holders may reasonably request.

 

  (j) Use its commercially reasonable efforts to cause the Registrable Notes
covered by any Registration Statement to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Company shall (and
shall cause each Subsidiary Guarantor to) cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.

 

  (k) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
6(e)(v) or 6(e)(vi) hereof, as promptly as practicable, prepare and file with
the SEC, at the expense of the Company and the Subsidiary Guarantors, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Notes being
sold thereunder or to the purchasers of the Exchange Notes to whom such
Prospectus will be delivered by a Participating Broker-Dealer, such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading or such Prospectus or documents incorporated by reference or deemed
to be incorporated by reference will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and, if SEC review is required, use its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective as soon as possible.

 

  (l) [Intentionally omitted]



--------------------------------------------------------------------------------

  (m) Prior to the initial issuance of the Exchange Notes, (i) provide the
Trustee with one or more certificates for the Registrable Notes in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Exchange Notes.

 

  (n) If a Shelf Registration is filed pursuant to Section 3, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings of debt securities similar to the Notes,
as may be appropriate in the circumstances) and take all such other actions in
connection therewith (including those reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold) in order to expedite or
facilitate the registration or the disposition of such Registrable Notes, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Registration, (i) make such
representations and warranties to the Holders and the underwriters, if any, with
respect to the business of the Company and its subsidiaries as then conducted,
and the Registration Statement, Prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances, and confirm the same if and when reasonably
required; (ii) use its commercially reasonable efforts to obtain an opinion of
counsel to the Company and the Subsidiary Guarantors and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and the Holders of a majority
in aggregate principal amount of the Registrable Notes being sold), addressed to
each selling Holder and each of the underwriters, if any, covering the matters
customarily covered in opinions of counsel to the Company and the Subsidiary
Guarantors requested in underwritten offerings of debt securities similar to the
Notes, as may be appropriate in the circumstances; (iii) use its commercially
reasonable efforts to obtain “cold comfort” letters and updates thereof (which
letters and updates (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters) from the independent certified public
accountants of the Company and the Subsidiary Guarantors (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings of debt securities
similar to the Notes, as may be appropriate in the circumstances, and such other
matters as reasonably requested in writing by the underwriters; and (iv) deliver
such documents and certificates as may be reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
being sold and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties of the Company and its
subsidiaries made pursuant to clause (i) above and to evidence compliance with
any conditions contained in the underwriting agreement or other similar
agreement entered into by the Company or any Subsidiary Guarantor.

 

  (o)

If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period,
make available for inspection by any selling Holder of such Registrable Notes
being sold, or each such Participating Broker-Dealer, as the case may be, any
underwriter participating in any such disposition of Registrable Notes, if any,
and any attorney, accountant or other agent retained by any such selling Holder
or each such Participating Broker-Dealer, as the case may be, or underwriter
(collectively, the



--------------------------------------------------------------------------------

  “Inspectors”), at the offices where normally kept, during reasonable business
hours, all financial and other records and pertinent corporate documents of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information reasonably requested in writing
by any such Inspector in connection with such Registration Statement. Each
Inspector shall agree in writing that it will keep the Records confidential and
not disclose any of the Records unless (i) the disclosure of such Records is
necessary to avoid or correct a material misstatement or omission in such
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, (iii) the
information in such Records is public or has been made generally available to
the public other than as a result of a disclosure or failure to safeguard by
such Inspector or (iv) disclosure of such information is, in the reasonable
written opinion addressed to the Company of counsel for any Inspector, necessary
or advisable in connection with any action, claim, suit or proceeding, directly
or indirectly, involving or potentially involving such Inspector and arising out
of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder; provided, however, (A) prior to any
disclosure pursuant to clause (ii), the Inspectors shall promptly provide
written notice of such subpoena or court order, shall cooperate reasonably with
the Company to obtain a protective order to protect such information and to
disclose only such information as may be required by order of a court of
competent jurisdiction, and (B) in the case of clause (iv), the Inspectors shall
provide to the Company written notice of the information proposed to be
disclosed, and shall make no disclosure as to which the Company reasonably
objects. Each selling Holder of such Registrable Notes and each such
Participating Broker-Dealer will be required to agree that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such is made generally available to the public. Each
Inspector, each selling Holder of such Registrable Notes and each such
Participating Broker-Dealer will be required to further agree that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and, to the extent practicable, use its
best efforts to allow the Company, at its expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential at its expense.

 

  (p) Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
Applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

 

  (q)

Upon consummation of an Exchange Offer or Private Exchange, obtain an opinion of
counsel to the Company and the Subsidiary Guarantors (in form, scope and
substance reasonably satisfactory to the Initial Purchasers), addressed to the
Trustee for the benefit of all Holders participating in the Exchange Offer or
Private Exchange, as the case may be, to the effect that (i) the Company and the
Subsidiary Guarantors have duly authorized, executed and delivered the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture, and
(ii) the Exchange Notes or the Private Exchange Notes, as the



--------------------------------------------------------------------------------

  case may be, and the Indenture constitute legal, valid and binding obligations
of the Company and the Subsidiary Guarantors, enforceable against the Company
and the Subsidiary Guarantors in accordance with their respective terms, except
as such enforcement may be subject to customary United States and foreign
exceptions.

 

  (r) [Intentionally omitted]

 

  (s) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with FINRA.

 

  (t) If similar debt securities issued by the Company are listed on any
securities exchange, use its commercially reasonable efforts to cause all
Securities covered by a Registration Statement to be listed on each securities
exchange, if any, on which such similar debt securities issued by the Company
are then listed.

 

  (u) Use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the registration of the Registrable Notes covered by a
Registration Statement contemplated hereby.

 

7. Registration Expenses

 

  (a)

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Subsidiary Guarantors shall be borne by the
Company and the Subsidiary Guarantors, whether or not the Exchange Offer or a
Shelf Registration is filed or becomes effective, including, without limitation,
(i) all registration and filing fees, including, without limitation, (A) fees
with respect to filings required to be made with FINRA in connection with any
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws as provided in Section 6(h) hereof (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Notes or Exchange Notes and
determination of the eligibility of the Registrable Notes or Exchange Notes for
investment under the laws of such jurisdictions (x) where the Holders are
located, in the case of the Exchange Notes, or (y) as provided in Section 6(h),
in the case of Registrable Notes or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter or underwriters, if any,
or by the Holders of a majority in aggregate principal amount of the Registrable
Notes being sold in any Registration Statement or by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
their obligations hereunder, (iv) fees and disbursements of counsel for the
Company, the Subsidiary Guarantors and, subject to 7(b), the Holders, (v) fees
and disbursements of all independent certified public accountants referred to in
Section 6 (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), (vi) the
fees and expenses incurred in connection with the listing of the Securities to
be registered on any securities exchange, (vii) Securities Act liability
insurance, if the Company and the Subsidiary Guarantors desire such insurance,
(viii) fees and expenses of all other Persons retained by the Company and the
Subsidiary Guarantors, (ix) fees and expenses of any “qualified independent
underwriter” or other independent appraiser participating in an offering
pursuant to Section 3 of Schedule E to the By-laws of FINRA, but only where the
need for such a “qualified independent



--------------------------------------------------------------------------------

  underwriter” arises due to a relationship with the Company and the Subsidiary
Guarantors, (x) internal expenses of the Company and the Subsidiary Guarantors
(including, without limitation, all salaries and expenses of officers and
employees of the Company or the Subsidiary Guarantors performing legal or
accounting duties), (xi) the expense of any annual audit, (xii) the fees and
expenses of the Trustee and the Exchange Agent and (xiii) the expenses relating
to printing, word processing and distributing all Registration Statements,
underwriting agreements, securities sales agreements, indentures and any other
documents necessary in order to comply with this Agreement.

 

  (b) The Company and the Subsidiary Guarantors shall reimburse the Holders for
the reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Registrable Notes to
be included in the Registration Statements. The Company and the Subsidiary
Guarantors shall pay all documentary, stamp, transfer or other transactional
taxes attributable to the issuance or delivery of the Exchange Notes or Private
Exchange Notes in exchange for the Notes; provided that the Company shall not be
required to pay taxes payable in respect of any transfer involved in the
issuance or delivery of any Exchange Note or Private Exchange Note in a name
other than that of the Holder of the Note in respect of which such Exchange Note
or Private Exchange Note is being issued. The Company and the Subsidiary
Guarantors shall reimburse the Holders for fees and expenses (including
reasonable fees and expenses of counsel to the Holders) relating to any
enforcement of any rights of the Holders under this Agreement.

 

8. Indemnification

 

  (a) Indemnification by the Company and the Subsidiary Guarantors. The Company
and the Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Holder of Registrable Notes, Exchange Notes or Private Exchange
Notes and each Participating Broker-Dealer selling Exchange Notes during the
Applicable Period, each Person, if any, who controls each such Holder (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) and the officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees as provided in this Section 8) and expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
“Losses”), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with, in the case of the Registration
Statement or in any amendments thereto, any untrue or alleged untrue statement
of a material fact contained therein or any omission or alleged omission to
state therein a material fact required to be stated therein to make the
statements not misleading, or in the case of any Prospectus or form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as such Losses are solely based upon information relating to such Holder
or Participating Broker-Dealer and furnished in writing to the Company and the
Subsidiary Guarantors by such Holder or Participating Broker-Dealer or their
counsel expressly for use therein. The Company and the Subsidiary Guarantors
also agree to indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers, directors, agents and employees and each Person who controls
such Persons (within the meaning of Section 5 of the Securities Act or
Section 20(a) of the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Holders or the Participating
Broker-Dealer.



--------------------------------------------------------------------------------

  (b) Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Subsidiary Guarantors in writing such information
as the Company and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, the Subsidiary Guarantors, their
respective directors and officers and each Person, if any, who controls the
Company and the Subsidiary Guarantors (within the meaning of Section 15 of the
Securities Act and Section 20(a) of the Exchange Act), and the directors,
officers and partners of such controlling persons, to the fullest extent lawful,
from and against all Losses arising out of or based upon, in the case of the
Registration Statement or in any amendments thereto, any untrue or alleged
untrue statement of a material fact contained therein or any omission or alleged
omission to state therein a material fact required to be stated therein to make
the statements not misleading, or in the case of any Prospectus or form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are finally judicially
determined by a court of competent jurisdiction in a final, unappealable order
to have resulted solely from an untrue statement or alleged untrue statement of
a material fact or omission or alleged omission of a material fact contained in
or omitted from any information so furnished in writing by such Holder to the
Company and the Subsidiary Guarantors expressly for use therein. Notwithstanding
the foregoing, in no event shall the liability of any selling Holder be greater
in amount than such Holder’s Maximum Contribution Amount (as defined below).

 

  (c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and
(b) above.

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses in writing; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such proceeding or shall have failed to employ counsel reasonably satisfactory
to such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in



--------------------------------------------------------------------------------

which case, if such Indemnified Party notifies the Indemnifying Parties in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Parties, the Indemnifying Parties shall not have the right to
assume the defense and the reasonable fees and expenses of such counsel shall be
at the expense of the Indemnifying Party; it being understood, however, that,
the Indemnifying Party shall not, in connection with any one such proceeding or
separate but substantially similar or related proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for such Indemnified
Party).

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

  (d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason of exceptions provided in this
Section 8), then each applicable Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall have a joint and several obligation to contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 8(a) or 8(b) was
available to such party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount. A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Notes or Exchange Notes over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent



--------------------------------------------------------------------------------

misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of the
Registrable Securities held by each Holder hereunder and not joint. The
Company’s and Subsidiary Guarantors’ obligations to contribute pursuant to this
Section 8(d) are joint and several.

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9. Rules 144 and 144A

 

  (a) The Company covenants that it shall (a) file the reports required to be
filed by it (if so required) under the Exchange Act in a timely manner in order
to permit resales of the Notes pursuant to Rule 144 under the Securities Act
and, if at any time the Company is not required to file such reports, it will,
upon the written request of any Holder of Registrable Notes, make publicly
available the information required by Rule 144A(d)(4) under the Securities Act
to permit sales pursuant to Rule 144A and (b) take such further action as any
Holder may reasonably request in writing, all to the extent required from time
to time to enable such Holder to sell Registrable Notes without registration
under the Securities Act pursuant to the exemptions provided by, if the Company
is subject to Section 13 or Section 15(d) of the Exchange Act, Rule 144 and by
Rule 144A. Upon the request of any Holder, the Company shall deliver to such
Holder a written statement as to whether it has complied with such information
and requirements.

 

  (b) The fact that holders of Registrable Notes may become eligible to sell
such Registrable Notes pursuant to Rule 144 shall not (1) cause such Notes to
cease to be Registrable Notes or (2) excuse the Company’s and the Subsidiary
Guarantors’ obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration and Additional Interest.

 

10. Underwritten Registrations of Registrable Notes

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

11. Miscellaneous

 

  (a)

Remedies. In the event of a breach by either the Company or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Initial Purchasers, in
the Purchase Agreement, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement. The
Company and the Subsidiary Guarantors agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by either



--------------------------------------------------------------------------------

  the Company or any of the Subsidiary Guarantors of any of the provisions of
this Agreement and hereby further agree that, in the event of any action for
specific performance in respect of such breach, the Company shall (and shall
cause each Subsidiary Guarantor to) waive the defense that a remedy at law would
be adequate.

 

  (b) No Inconsistent Agreements. The Company and each of the Subsidiary
Guarantors have not entered, as of the date hereof, and the Company and each of
the Subsidiary Guarantors shall not enter, after the date of this Agreement,
into any agreement with respect to any of its securities that is inconsistent
with the rights granted to the Holders of Securities in this Agreement or
otherwise conflicts with the provisions hereof. The Company and each of the
Subsidiary Guarantors have not entered and will not enter into any agreement
with respect to any of its securities that will grant to any Person piggy-back
rights with respect to a Registration Statement required to be filed pursuant to
this Agreement.

 

  (c) Adjustments Affecting Registrable Notes. The Company shall not, directly
or indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.

 

  (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8 and
this Section 11(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Notes Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being tendered or being sold by such Holders pursuant to such
Notes Registration Statement.

 

  (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

 

  (i) if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to the Initial Purchasers as follows:

Jefferies LLC

520 Madison Avenue

New York, NY 10022

Facsimile No.: (646) 619-4437

Attention: Jeffrey Whyte

and



--------------------------------------------------------------------------------

JMP Securities LLC

600 Montgomery Street, 11th Floor

San Francisco, CA 94111

Facsimile No.: (415) 835-8971

Attention: Scott Solomon

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Maurice Blanco, Esq.

 

  (ii) if to the Initial Purchasers, at the address specified in
Section 11(e)(1);

 

  (iii) if to the Company or any Subsidiary Guarantor, as follows:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, TX 76102

Attention: General Counsel

with a copy to:

Hunton & Williams

1445 Ross Avenue, Suite 3700

Dallas, TX 75202

Attention: L. Steven Leshin, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed, one Business
Day after being deposited in the United States mail, postage prepaid, if mailed;
one Business Day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

  (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

 

  (g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

  (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY HEREBY
IRREVOCABLY (I) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND
STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (II) WAIVES
(A) ITS RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE INITIAL PURCHASERS AND FOR ANY COUNTERCLAIM
RELATED TO ANY OF THE FOREGOING AND (B) ANY OBLIGATION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY IRREVOCABLY CONSENTS, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE COMPANY AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 

  (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

  (k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

  (l) Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons.



--------------------------------------------------------------------------------

  (m) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understanding,
correspondence, conversations and memoranda between the Initial Purchasers on
the one hand and the Company and the Subsidiary Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CASH AMERICA INTERNATIONAL, INC. By:   

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer SUBSIDIARY
GUARANTORS ENOVA INTERNATIONAL, INC. By:  

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Assistant Treasurer CASH
AMERICA MANAGEMENT L.P. CASH AMERICA PAWN L.P. By:   Cash America Holding, Inc.
  The General Partner of each of the foregoing entities   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer OHIO
NEIGHBORHOOD CREDIT SOLUTIONS, LLC By:   Ohio Neighborhood Finance, Inc.,   Its
sole member   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer CNU ONLINE
HOLDINGS, LLC DEBIT PLUS, LLC BILLERS ACCEPTANCE GROUP DP LABOR HOLDINGS, LLC PF
LABOR HOLDINGS, LLC By:   

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

BRONCO PAWN & GUN, INC. CASH AMERICA ADVANCE, INC. CASH AMERICA FINANCIAL
SERVICES, INC. CASH AMERICA FRANCHISING, INC. CASH AMERICA GLOBAL FINANCING,
INC. CASH AMERICA GLOBAL SERVICES, INC. CASH AMERICA HOLDING, INC. CASH AMERICA,
INC. CASH AMERICA, INC. OF ALABAMA CASH AMERICA, INC. OF ALASKA CASH AMERICA,
INC. OF COLORADO CASH AMERICA, INC. OF ILLINOIS CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY CASH AMERICA, INC. OF LOUISIANA CASH AMERICA OF
MISSOURI, INC. CASH AMERICA, INC. OF NEVADA CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF OKLAHOMA CASH AMERICA, INC. OF SOUTH CAROLINA CASH
AMERICA, INC. OF TENNESSEE CASH AMERICA, INC. OF UTAH CASH AMERICA, INC. OF
VIRGINIA CASH AMERICA INTERNET SALES, INC. CASH AMERICA OF MEXICO, INC. CASH
AMERICA PAWN, INC. OF OHIO CASHLAND FINANCIAL SERVICES, INC. CNU DOLLARSDIRECT
INC. CNU DOLLARSDIRECT LENDING INC. DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
ENOVA ONLINE SERVICES, INC. EXPRESS CASH INTERNATIONAL CORPORATION FLORIDA CASH
AMERICA, INC. GAMECOCK PAWN & GUN, INC. GEORGIA CASH AMERICA, INC. HORNET PAWN &
GUN, INC. LONGHORN PAWN AND GUN, INC. MOBILE LEASING GROUP, INC. MR. PAYROLL
CORPORATION OHIO NEIGHBORHOOD FINANCE, INC. RATI HOLDING, INC. TIGER PAWN & GUN,
INC. UPTOWN CITY PAWNERS, INC. VINCENT’S JEWELERS AND LOAN, INC. By:  

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer CNU OF ALABAMA,
LLC CNU OF ALASKA, LLC CNU OF ARIZONA, LLC CNU OF CALIFORNIA, LLC CNU OF
COLORADO, LLC CNU OF DELAWARE, LLC CNU OF FLORIDA, LLC



--------------------------------------------------------------------------------

CASHNETUSA OF FLORIDA, LLC CNU OF HAWAII, LLC CNU OF IDAHO, LLC CNU OF ILLINOIS,
LLC CNU OF INDIANA, LLC CNU OF KANSAS, LLC CNU OF LOUISIANA, LLC CNU OF MAINE,
LLC CASHNET CSO OF MARYLAND, LLC CNU OF MICHIGAN, LLC CNU OF MINNESOTA, LLC CNU
OF MISSISSIPPI, LLC CNU OF MISSOURI, LLC CNU OF MONTANA, LLC CNU OF NEVADA, LLC
CNU OF NEW HAMPSHIRE, LLC CNU OF NEW MEXICO, LLC CNU OF NORTH DAKOTA, LLC CNU OF
OHIO, LLC OHIO CONSUMER FINANCIAL SOLUTIONS, LLC CNU OF OKLAHOMA, LLC CNU OF
OREGON, LLC CNU OF RHODE ISLAND, LLC CNU OF SOUTH CAROLINA, LLC CNU OF SOUTH
DAKOTA, LLC CNU OF TENNESSEE, LLC CNU OF TEXAS, LLC CNU OF UTAH, LLC CNU OF
VIRGINIA, LLC CNU OF WASHINGTON, LLC CNU OF WISCONSIN, LLC CNU OF WYOMING, LLC
DOLLARSDIRECT, LLC CNU TECHNOLOGIES OF ALABAMA, LLC CNU TECHNOLOGIES OF ARIZONA,
LLC CNU TECHNOLOGIES OF CALIFORNIA, LLC CNU TECHNOLOGIES OF IOWA, LLC CNU
TECHNOLOGIES OF NEW MEXICO, LLC CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC CNU
TECHNOLOGIES OF WISCONSIN, LLC TRAFFICGEN, LLC CASHEURONET UK, LLC EURONETCASH,
LLC ENOVA BRAZIL, LLC AEL NET MARKETING, LLC AEL NET OF ILLINOIS, LLC AEL NET OF
MISSOURI, LLC NC FINANCIAL SOLUTIONS, LLC By:   CNU Online Holdings, LLC,   The
sole member of each of the foregoing entities   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer



--------------------------------------------------------------------------------

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC NC FINANCIAL SOLUTIONS OF ARIZONA, LLC NC
FINANCIAL SOLUTIONS OF CALIFORNIA, LLC NC FINANCIAL SOLUTIONS OF COLORADO, LLC
NC FINANCIAL SOLUTIONS OF DELAWARE, LLC NC FINANCIAL SOLUTIONS OF GEORGIA, LLC
NC FINANCIAL SOLUTIONS OF IDAHO, LLC NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC NC
FINANCIAL SOLUTIONS OF KANSAS, LLC NC FINANCIAL SOLUTIONS OF MARYLAND, LLC NC
FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC NC FINANCIAL SOLUTIONS OF MISSOURI, LLC
NC FINANCIAL SOLUTIONS OF NEVADA, LLC
NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC     NC FINANCIAL SOLUTIONS OF NORTH
DAKOTA, LLC NC FINANCIAL SOLUTIONS OF OHIO, LLC NC FINANCIAL SOLUTIONS OF SOUTH
CAROLINA, LLC NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC NC FINANCIAL SOLUTIONS
OF TENNESSEE, LLC NC FINANCIAL SOLUTIONS OF TEXAS, LLC NC FINANCIAL SOLUTIONS OF
UTAH, LLC NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC NC FINANCIAL SOLUTIONS OF
WISCONSIN, LLC By:   NC Financial Solutions, LLC   The sole member of each of
the foregoing entities   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer CASHNETUSA CO
LLC CASHNETUSA OR LLC THE CHECK GIANT NM LLC By:   CNU of New Mexico, LLC,  
Manager of each of the foregoing entities   By:   CNU Online Holdings, LLC    
Its sole member     By:  

Austin D. Nettle

      Name: Austin D. Nettle       Title: Vice President and Treasurer DEBIT
PLUS TECHNOLOGIES, LLC DEBIT PLUS SERVICES, LLC DEBIT PLUS PAYMENT SOLUTIONS,
LLC By:   Debit Plus, LLC,
  The sole member of each of the foregoing entities   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer



--------------------------------------------------------------------------------

STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC By:  

/s/ J. Curtis Linscott

  Name: J. Curtis Linscott   Title: Manager ENOVA FINANCIAL HOLDINGS, LLC By:  

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer CAMEX HOLDING,
LLC By:   Cash America of Mexico, Inc.,   Its sole member   By:  

/s/ Austin D. Nettle

    Name: Austin D. Nettle     Title: Vice President and Treasurer



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: JEFFERIES LLC By:  

/s/ Andrea H. Lee

Name:    Andrea H. Lee Title:   Managing Director JMP SECURITIES LLC By:  

/s/ Scott Solomon

Name:   Scott Solomon Title:  

Managing Director

Chief Legal Officer

[Initial Purchasers’ Signature Page to Registration Rights Agreement]